Title: From Abigail Smith Adams to Thomas Baker Johnson, 18 October 1817
From: Adams, Abigail Smith
To: Johnson, Thomas Baker


				
					My dear Sir.
					Quincy october 18th 1817
				
				I will not let so good an opportunity pass without writing you a few Lines, to inquire after your Health, and to rejoice with you upon the return of your Sister, and Family to America, in good health, and with a more youthfull countanance than when She left us—but like Birds of passage, they left us, in one month for Washington—your three Nephews are with us George who has grown to the Stature of a man, is at Cambridge. John and Charles at School at Boston—they usually come every Saturday afternoon to Quincy & pass Sunday with us—John and Charles resemble their Mother—John especially who has all her vivacity—I received Letters from your Sister last week. She had just removed into their House—and commenced Housekeeping again—She was well, and the rest of your connexions at Washington—This Letter will be deliverd to you by one of our best young Gentlemen, mr Henry Marston—If as mr pope says “an honest Man is the Noblest Work of God” I can present him to you as Such—His character in every respect, is without Blemish—I have known him intimately Several years and beleive him to be worthy of perfect confidence—indeed we part with him; with much reluctance—His Fathers Family reside near us, and  are all amiable Good people—any civility it may be in your power to Show him: will be gratefully received—Mr Marston can answer any inquiries you may be disposed to ask him, respecting our Family and connectionsI rejoice that your Life has been preserved through the contagion which has been so destructive in N orleans. may you long enjoy Health, and with it every other Blessing is wished You by your / Friend
				
					Abigail Adams
				
				
			